211 S.W.3d 157 (2007)
Tom NEWSHAM, Appellant,
v.
ST. LOUIS CHRISTIAN CENTER CHURCH, Respondent.
No. ED 87972.
Missouri Court of Appeals, Eastern District, Division One.
January 9, 2007.
Rick Barry, St. Louis, MO, for appellant.
David C. Berwin, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Tom Newsham ("Newsham") appeals from a dismissal of his petition for a claim of premises liability against St. Louis Christian Center Church ("the Church"). Newsham claims three points on appeal. First, Newsham claims that the trial court erred in granting the Church's Motion to Dismiss on his claim of premises liability because he produced evidence that he had a claim as an invitee. Second, Newsham alleges that the trial court erred in granting the Church's Motion to Dismiss because he produced evidence that he had a claim as a licensee. Third, Newsham claims that the trial court erred in granting the Church's Motion to Dismiss because the "Firefighter's Rule" is inapplicable in his case.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).